DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "104" and "105" have both been used to designate string (page 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “105” has been used to designate both string and casing (page 13).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show reference character “208) as described in the specification (page 15).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9,10,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al. (US 6009940) in view of Cross, Jr. (US 2665124) 
Eck et al. discloses a method for producing liquid fluid from a subterranean deposit (see abstract), the method comprising the steps of:
a. providing a production wellbore (see Fig. 2) contacting the deposit;
b. providing a heating cable (see Fig. 3)) running through the production wellbore;
c. allowing the liquid fluid to flow into the production wellbore (see col. 4);
d. allowing the heating cable to heat the liquid fluid while the liquid fluid flows up
the production wellbore and passes along the heating cable to form a heated fluid;
and (see col. 4)
e. producing the heated fluid to surface (see col. 4).
Eck et al. discloses the invention substantially as claimed.  However, Eck et al. is silent about the subterranean deposit contains soluble minerals.  Cross, Jr. teaches to use heated fluid to produce mined soluble minerals (see title, col. 1 and Fig. 3).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eck et al. to produced mined soluble minerals as taught by Cross, Jr. since such a modification would enable one to produce potassium chloride in frigid environment.
Re claim 10, the liquid fluid is a mining solution comprising mined soluble minerals from the subterranean deposit (see title, cols. 1-4 and Fig. 3 of Cross, Jr.).
Re claim 13, the soluble minerals comprise potassium chloride (see title, cols. 1-4 and Fig. 3 of Cross, Jr.).

Claim(s) 9,10,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document (WO 00/11317).in view of Cross, Jr. (US 2665124) 
WO document ‘317 discloses a method for producing liquid fluid from a subterranean deposit (see abstract), the method comprising the steps of:
a. providing a production wellbore (110) contacting the deposit;
b. providing a heating cable (100) running through the production wellbore;
c. allowing the liquid fluid to flow into the production wellbore (see abstract, para 0015-0016);
d. allowing the heating cable to heat the liquid fluid while the liquid fluid flows up
the production wellbore and passes along the heating cable to form a heated fluid;
and (see para 0015-0016)
e. producing the heated fluid to surface (see para 0015-0016).
WO document ‘317 discloses the invention substantially as claimed.  However, WO document ‘317 is silent about the subterranean deposit contains soluble minerals.  Cross, Jr. teaches to use heated fluid to produce mined soluble minerals (see title, col. 1 and Fig. 3).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WO document ‘317 to produced mined soluble minerals as taught by Cross, Jr. since such a modification would enable one to produce potassium chloride in frigid environment.
Re claim 10, the liquid fluid is a mining solution comprising mined soluble minerals from the subterranean deposit (see title, cols. 1-4 and Fig. 3 of Cross, Jr.).
Re claim 13, the soluble minerals comprise potassium chloride (see title, cols. 1-4 and Fig. 3 of Cross, Jr.).

Claim(s) 9,10,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al. (US 6009940) in view of Cross (US 2161800) 
Eck et al. discloses a method for producing liquid fluid from a subterranean deposit (see abstract), the method comprising the steps of:
a. providing a production wellbore (see Fig. 2) contacting the deposit;
b. providing a heating cable (see Fig. 3)) running through the production wellbore;
c. allowing the liquid fluid to flow into the production wellbore (see col. 4);
d. allowing the heating cable to heat the liquid fluid while the liquid fluid flows up
the production wellbore and passes along the heating cable to form a heated fluid;
and (see col. 4)
e. producing the heated fluid to surface (see col. 4).
Eck et al. discloses the invention substantially as claimed.  However, Eck et al. is silent about the subterranean deposit contains soluble minerals.  Cross ‘800 teaches to use heated fluid to produce mined soluble minerals (see title, col. 1 and Fig. 1).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eck et al. to produced mined soluble minerals as taught by Cross ‘800 since such a modification would enable one to produce potash in frigid environment.
Re claim 10, the liquid fluid is a mining solution comprising mined soluble minerals from the subterranean deposit (see title, cols. 1-4 and Fig. 1 of Cross, ‘800.).
Re claim 14, the soluble minerals comprise potash (see title, cols. 1-4 and Fig. 1 of Cross, ‘800.).

Claim(s) 9,10,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document (WO 00/11317).in view of Cross (US 2161800) 
WO document ‘317 discloses a method for producing liquid fluid from a subterranean deposit (see abstract), the method comprising the steps of:
a. providing a production wellbore (110) contacting the deposit;
b. providing a heating cable (100) running through the production wellbore;
c. allowing the liquid fluid to flow into the production wellbore (see abstract, para 0015-0016);
d. allowing the heating cable to heat the liquid fluid while the liquid fluid flows up
the production wellbore and passes along the heating cable to form a heated fluid;
and (see para 0015-0016)
e. producing the heated fluid to surface (see para 0015-0016).
WO document ‘317 discloses the invention substantially as claimed.  However, WO document ‘317 is silent about the subterranean deposit contains soluble minerals.  Cross ‘800 teaches to use heated fluid to produce mined soluble minerals (see title, col. 1 and Fig. 1).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WO document ‘317 to produced mined soluble minerals as taught by Cross ‘800 since such a modification would enable one to produce potash in frigid environment.
Re claim 10, the liquid fluid is a mining solution comprising mined soluble minerals from the subterranean deposit (see title, cols. 1-4 and Fig. 1 of Cross ‘800.).
Re claim 13, the soluble minerals comprise potash (see title, cols. 1-4 and Fig. 1 of Cross ‘800).



Claim(s) 11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al.’940 in view of Cross, Jr. ‘124 as applied to claim 9 above, and further in view of Hinson et al. (US 20070289733).
Eck et al. (as modified above) discloses the invention substantially as claimed.  However, Eck et al. (as modified above) is silent about wherein the production wellbore
comprises: a vertical section; and a horizontal section and wherein the heating cable  is inside the vertical section and the horizontal section.
Hinson et al. ‘733 teaches wherein the production wellbore comprises: a vertical section; and a horizontal section and wherein the heating cable is inside the vertical section and the horizontal section (760, see Fig. 138).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Eck et al. (as modified above) to have the production wellbore comprise: a vertical section; and a horizontal section and wherein the heating cable is inside the vertical section and the horizontal section as taught by Hinson et al. ‘733 since such a modification maximizes the recovery process.

Claim(s) 11,12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document ‘317 in view of Cross, Jr. ‘124 as applied to claim 9 above, and further in view of Hinson et al. (US 20070289733).
WO document ‘317 (as modified above) discloses the invention substantially as claimed.  However, WO document ‘317 (as modified above) is silent about wherein the production wellbore comprises: a vertical section; and a horizontal section and wherein the heating cable  is inside the vertical section and the horizontal section.
Hinson et al. ‘733 teaches wherein the production wellbore comprises: a vertical section; and a horizontal section and wherein the heating cable is inside the vertical section and the horizontal section (760, see Fig. 138).
It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO document ‘317 (as modified above) to have the production wellbore comprise: a vertical section; and a horizontal section and wherein the heating cable is inside the vertical section and the horizontal section as taught by Hinson et al. ‘733 since such a modification maximizes the recovery process.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al.’940 in view of Cross, Jr. ‘124 as applied to claim 9 above, and further in view of Nenniger et al. (US 5517593)
Eck et al. (as modified above) discloses the invention substantially as claimed.  However, Eck et al. (as modified above) is silent about including a coiled tubing.  Nenniger et al. teaches having a heating cable within a coiled tubing (see col. 6 and 7).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Eck et al. (as modified above) to include a coiled tubing as taught by Nenniger et al. ‘593 since such a modification protects the heating cable.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document ‘317 in view of Cross, Jr. ‘124 as applied to claim 9 above, and further in view of Nenniger et al. (US 5517593)
WO document ‘317 (as modified above) discloses the invention substantially as claimed.  However, WO document ‘317 (as modified above) is silent about including a coiled tubing.  Nenniger et al. teaches having a heating cable within a coiled tubing (see col. 6 and 7).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO document ‘317 (as modified above) to include a coiled tubing as taught by Nenniger et al. ‘593 since such a modification protects the heating cable.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eck et al.’940 in view of Cross, Jr. ‘124 as applied to claim 9 above, and further in view of Canadian document (CA 2964602)
Eck et al. (as modified above) discloses the invention substantially as claimed.  However, Eck et al. (as modified above) is silent about the heating cable is a MI heating cable.  Canadian document ‘602 teaches MI heating cables are well known (see abstract).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Eck et al. (as modified above) to have the heating cable be an MI heating cable as taught by Canadian document ‘602 since such a modification provides protection to the heating cable in harsh conditions.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO document ‘317 in view of Cross, Jr. ‘124 as applied to claim 9 above, and further in view of Canadian document (CA 2964602)
WO document ‘317 (as modified above) discloses the invention substantially as claimed.  However, WO document ‘317 (as modified above) is silent about the heating cable is a MI heating cable. Canadian document ‘602 teaches MI heating cables are well known (see abstract).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify WO document ‘317 (as modified above) to have the heating cable be an MI heating cable as taught by Canadian document ‘602 since such a modification provides protection to the heating cable in harsh conditions.

Claim(s) 15,16,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canadian document (CA 2929924) in view of Cross, Jr. (US 2665124).
Canadian document ‘924 discloses a method for producing hydrocarbons from a subterranean deposit, the method comprising the steps of:
a. providing an injection wellbore (202) contacting the subterranean deposit;
b. providing a production wellbore (204) contacting the subterranean deposit;
c. providing a first heating cable (206) running through the injection wellbore;
d. providing a second heating cable (220) running through the production wellbore;
e. injecting a mining solvent (218) into the injection wellbore;
f. allowing the first heating cable to heat the mining solvent while the mining solution passes along the heating cable to form a heated mining solvent;
g. allowing the heated mining solvent to enter into the subterranean deposit and, thereby forming hydrocarbon;
h. allowing the hydrocarbon to flow into the production wellbore;
i. allowing the second heating cable to heat the hydrocarbon while the hydrocarbon passes along the heating cable to form a heated hydrocarbon; and
j. producing the heated hydrocarbon to surface.
Canadian document ‘924 discloses the invention substantially as claimed.  However, Canadian document ‘924 is silent about mining for soluble minerals wherein heated solvent dissolves a portion of the soluble minerals to form a mineral solution and producing the heated mineral solution to the surface.  Cross, Jr. teaches to use heated fluid to produce dissolved a portion of soluble minerals to form a mineral solution (see title, col. 1 and Fig. 3) and to produce the mineral solution to the surface.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canadian document ‘924 to mine for soluble minerals wherein heated solvent dissolves a portion of the soluble minerals to form a mineral solution and producing the mineral solution to the surface as taught by Cross, Jr. since such a modification would enable one to produce potassium chloride in frigid environment.
Re claim 16, wherein the injection wellbore comprises: a vertical section and a horizontal section (see Fig. 2 of Canadian document ‘924).
Re claim 18, wherein the production wellbore comprises a vertical section and a horizontal section (see Fig. 2 of Canadian document ‘924).
Re claim 20, wherein the soluble minerals comprise potassium chloride (see title, cols. 1-4 and Fig. 3 of Cross, Jr.)

Claim(s) 15,16,18,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canadian document (CA 2929924) in view of Cross (US 2161800).
Canadian document ‘924 discloses a method for producing hydrocarbons from a subterranean deposit, the method comprising the steps of:
a. providing an injection wellbore (202) contacting the subterranean deposit;
b. providing a production wellbore (204) contacting the subterranean deposit;
c. providing a first heating cable (206) running through the injection wellbore;
d. providing a second heating cable (220) running through the production wellbore;
e. injecting a mining solvent (218) into the injection wellbore;
f. allowing the first heating cable to heat the mining solvent while the mining solution passes along the heating cable to form a heated mining solvent;
g. allowing the heated mining solvent to enter into the subterranean deposit and, thereby forming hydrocarbon;
h. allowing the hydrocarbon to flow into the production wellbore;
i. allowing the second heating cable to heat the hydrocarbon while the hydrocarbon passes along the heating cable to form a heated hydrocarbon; and
j. producing the heated hydrocarbon to surface.
Canadian document ‘924 discloses the invention substantially as claimed.  However, Canadian document ‘924 is silent about mining for soluble minerals wherein heated solvent dissolves a portion of the soluble minerals to form a mineral solution and producing the heated mineral solution to the surface.  Cross ‘800 teaches to use heated fluid to produce dissolved a portion of soluble minerals to form a mineral solution (see title, cols. 1 and Fig. 1) and to produce the mineral solution to the surface.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Canadian document ‘924 to mine for soluble minerals wherein heated solvent dissolves a portion of the soluble minerals to form a mineral solution and producing the mineral solution to the surface as taught by Cross ‘800 since such a modification would enable one to produce potash in frigid environment.
Re claim 16, wherein the injection wellbore comprises: a vertical section and a horizontal section (see Fig. 2 of Canadian document ‘924).
Re claim 18, wherein the production wellbore comprises a vertical section and a horizontal section (see Fig. 2 of Canadian document ‘924).
Re claim 21, the soluble minerals comprise potash (see title, cols. 1-4 and Fig. 1 of Cross, ‘800.).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canadian document ‘924 in view of Cross, Jr. ‘124 as applied to claim 15 above, and further in view of Nenniger et al. (US 5517593)
Canadian document ‘924 (as modified above) discloses the invention substantially as claimed.  However, Canadian document ‘924 (as modified above) is silent about including a coiled tubing.  Nenniger et al. teaches having a heating cable within a coiled tubing (see col. 6 and 7).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Canadian document ‘924 (as modified above) to include a coiled tubing as taught by Nenniger et al. ‘593 since such a modification protects the heating cable.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canadian document ‘924 in view of Cross, Jr. ‘124 as applied to claim 15 above, and further in view of Canadian document (CA 2964602)
Canadian document ‘924 (as modified above) discloses the invention substantially as claimed.  However, Canadian document ‘924 (as modified above) is silent about the heating cable is a MI heating cable. Canadian document ‘602 teaches MI heating cables are well known (see abstract).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Canadian document ‘924 (as modified above) to have the heating cable be an MI heating cable as taught by Canadian document ‘602 since such a modification provides protection to the heating cable in harsh conditions.

Claim(s) 1,5-7, 9-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chalifoux (US 20170275979) in view of Cross, Jr. (US 2665124).
Chalifoux discloses a method for producing hydrocarbons from a subterranean deposit, the method comprising the steps of:
a. providing an injection wellbore (12a) contacting the subterranean deposit;
b. providing a production wellbore (12b) contacting the subterranean deposit;
c. providing a first heating cable (16) running through the injection wellbore;
d. providing a second heating cable (para 0063) running through the production wellbore;
e. injecting a mining solvent (para 0057-0061) into the injection wellbore;
f. allowing the first heating cable to heat the mining solvent while the mining solution passes along the heating cable to form a heated mining solvent;
g. allowing the heated mining solvent to enter into the subterranean deposit and, thereby forming hydrocarbon;
h. allowing the hydrocarbon to flow into the production wellbore;
i. allowing the second heating cable to heat the hydrocarbon while the hydrocarbon passes along the heating cable to form a heated hydrocarbon; and
j. producing the heated hydrocarbon to surface (see para 0057-0065).
Chalifoux discloses the invention substantially as claimed.  However, Chalifoux is silent about mining for soluble minerals wherein heated solvent dissolves a portion of the soluble minerals to form a mineral solution and producing the heated mineral solution to the surface.  Cross, Jr. teaches to use heated fluid to produce dissolved a portion of soluble minerals to form a mineral solution (see title, col. 1 and Fig. 3) and to produce the mineral solution to the surface.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chalifoux to mine for soluble minerals wherein heated solvent dissolves a portion of the soluble minerals to form a mineral solution and producing the mineral solution to the surface as taught by Cross, Jr. since such a modification would enable one to produce potassium chloride in frigid environment.
Re claim 16, wherein the injection wellbore comprises: a vertical section and a horizontal section (see Fig. 1 of Chalifoux).
Re claim 17,  wherein the step of allowing the first heating cable to heat the mining solvent occurs while the mining solvent is passing through the vertical section and the horizontal section of the injection wellbore (see para 0057-0064 of Chalifoux).
Re claim 18 wherein the production wellbore comprises a vertical section; and a horizontal section (see Fig. 1 of Chalifoux).
Re claim 19, wherein the step of allowing the second heating cable to heat the mineral solution occurs while the mining solvent is passing through the vertical section and the horizontal section of the production wellbore (see para 0057-0064 of Chalifoux).
Re claim 20, wherein the soluble minerals comprise potassium chloride (see title, cols. 1-4 and Fig. 3 of Cross, Jr.)
Re claims 1,5-7, see discussion with respect to claims 15-20 above.  With regards to the limitation “increasing the temperature of the heating cable”, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chalifoux (as modified above) to increase the temperature of the heating cable since such a modification would be based on the characteristics of the formation in addition the farther away the deposit is the temperature would need to increase to offset losses.
Re claims 9-13, see discussion above with respect to claims 15-20 above.

Claim(s) 1,5-6, 8, 9-12, 14,15-19,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chalifoux (US 20170275979) in view of Cross  (US 2161800).
Chalifoux discloses a method for producing hydrocarbons from a subterranean deposit, the method comprising the steps of:
a. providing an injection wellbore (12a) contacting the subterranean deposit;
b. providing a production wellbore (12b) contacting the subterranean deposit;
c. providing a first heating cable (16) running through the injection wellbore;
d. providing a second heating cable (para 0063) running through the production wellbore;
e. injecting a mining solvent (para 0057-0061) into the injection wellbore;
f. allowing the first heating cable to heat the mining solvent while the mining solution passes along the heating cable to form a heated mining solvent;
g. allowing the heated mining solvent to enter into the subterranean deposit and, thereby forming hydrocarbon;
h. allowing the hydrocarbon to flow into the production wellbore;
i. allowing the second heating cable to heat the hydrocarbon while the hydrocarbon passes along the heating cable to form a heated hydrocarbon; and
j. producing the heated hydrocarbon to surface (see para 0057-0065).
Chalifoux discloses the invention substantially as claimed.  However, Chalifoux is silent about mining for soluble minerals wherein heated solvent dissolves a portion of the soluble minerals to form a mineral solution and producing the heated mineral solution to the surface.  Cross ‘800 teaches to use heated fluid to produce dissolved a portion of soluble minerals to form a mineral solution (see title, col. 1 and Fig. 3) and to produce the mineral solution to the surface.  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chalifoux to mine for soluble minerals wherein heated solvent dissolves a portion of the soluble minerals to form a mineral solution and producing the mineral solution to the surface as taught by Cross ‘800 since such a modification would enable one to produce potash in frigid environment.
Re claim 16, wherein the injection wellbore comprises: a vertical section and a horizontal section (see Fig. 1 of Chalifoux).
Re claim 17,  wherein the step of allowing the first heating cable to heat the mining solvent occurs while the mining solvent is passing through the vertical section and the horizontal section of the injection wellbore (see para 0057-0064 of Chalifoux).
Re claim 18 wherein the production wellbore comprises a vertical section; and a horizontal section (see Fig. 1 of Chalifoux).
Re claim 19, wherein the step of allowing the second heating cable to heat the mineral solution occurs while the mining solvent is passing through the vertical section and the horizontal section of the production wellbore (see para 0057-0064 of Chalifoux).
Re claim 21, wherein the soluble minerals comprise potash (see title, cols. 1-4 and Fig. 1 of Cross ‘800.)
Re claims 1,5-6,8, see discussion with respect to claims 15-19,21 above.  With regards to the limitation “increasing the temperature of the heating cable”, it would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chalifoux (as modified above) to increase the temperature of the heating cable since such a modification would be based on the characteristics of the formation in addition the farther away the deposit is the temperature would need to increase to offset losses.
Re claims 9-12,14, see discussion above with respect to claims 15-19,21 above.



Claim(s) 28, 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalifoux in view of Cross, Jr. ‘124 as applied to claims 1,9, 15 above, and further in view of Nenniger et al. (US 5517593)
Chalifoux (as modified above) discloses the invention substantially as claimed.  However, Chalifoux (as modified above) is silent about including a coiled tubing.  Nenniger et al. teaches having a heating cable within a coiled tubing (see col. 6 and 7).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chalifoux (as modified above) to include a coiled tubing as taught by Nenniger et al. ‘593 since such a modification protects the heating cable.
Re claims 28, 30, see discussion above with respect to claim 32.

Claim(s) 29, 31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chalifoux in view of Cross, Jr. ‘124 as applied to claims 1,9,15 above, and further in view of Canadian document (CA 2964602)
Chalifoux (as modified above) discloses the invention substantially as claimed.  However, Chalifoux (as modified above) is silent about the heating cable is a MI heating cable. Canadian document ‘602 teaches MI heating cables are well known (see abstract).  It would have been considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Chalifoux (as modified above) to have the heating cable be an MI heating cable as taught by Canadian document ‘602 since such a modification provides protection to the heating cable in harsh conditions.
Re claims 29, 31, see discussion above with respect to claim 33.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,9,15 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051. The examiner can normally be reached M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        
SS
11/19/2022